Judgment, Supreme Court, New York County (James A. Yates, J.), rendered October 8, 2003, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
Defendant’s claim that his sentence to the minimum term authorized by law was unconstitutional is unpreserved (see People v Bundy, 235 AD2d 334, 338 [1997], affd 90 NY2d 918 [1997]), *491and we decline to review it in the interest of justice. Were we to review this claim, we would find that the sentence imposed pursuant to defendant’s plea agreement is not “grossly disproportionate to the severity of the crime” (Rummel v Estelle, 445 US 263, 271 [1980]; People v Broadie, 37 NY2d 100, 110-111 [1975], cert denied 423 US 950 [1975]). Concur—Buckley, P.J., Tom, Saxe, Sullivan and McGuire, JJ.